EXHIBIT 10.9
NEWPARK RESOURCES, INC.
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS’ RESTRICTED STOCK PLAN
(formerly known as the 2004 Non-Employee Directors’ Stock Option Plan)
1. PURPOSE.
     This Newpark Resources, Inc., Amended and Restated Non-Employee Directors’
Restricted Stock Plan (this “Amended and Restated Plan”) is intended to promote
the best interests of Newpark Resources, Inc., a Delaware corporation
(“Newpark”), and its stockholders by providing to each member of Newpark’s Board
of Directors (the “Board”) who is a Non-Employee Director (as defined in
paragraph 3 herein) with an opportunity to acquire a proprietary interest in
Newpark by receiving restricted shares (“Restricted Shares”) of Newpark’s common
stock, $0.01 par value per share (“Common Stock”), as herein provided. This
Amended and Restated Plan amends and restates the 2004 Non-Employee Directors’
Stock Option Plan (the “2004 Plan”) pursuant to which Non-Employee Directors
received grants of options (each a “Stock Option”) to purchase shares of Common
Stock. It is intended that this Amended and Restated Plan will promote an
increased incentive and personal interest in the welfare of Newpark by those
individuals who are primarily responsible for shaping the long-range plans of
Newpark. In addition, Newpark seeks both to attract and retain on its Board
persons of exceptional competence and to provide a further incentive to serve as
a director of Newpark. This Amended and Restated Plan is intended to be exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), as a plan which provides for the transfer of restricted
property as described in Prop. Reg. § 1.409A-1(b)(6), and is to be construed in
accordance with this intent.
2.  ADMINISTRATION.
     2.1 This Amended and Restated Plan shall be administered by the Board or by
a duly authorized committee of the Board. When the Board is administering this
Amended and Restated Plan, all references in this Amended and Restated Plan to
the “Committee” shall mean the Board.
     2.2 In addition to the automatic grants of Restricted Shares provided for
in paragraph 4 of this Amended and Restated Plan, the Committee shall have full
and complete authority, in its discretion: to award Restricted Shares to one or
more Non-Employee Directors; to determine the number of Restricted Shares to be
granted to a Non-Employee Director; to determine the time or times at which
Restricted Shares will be granted and become Vested Shares (as described below);
to remove or adjust any restrictions and conditions upon Stock Options or
Restricted Shares; to specify, at the time of grant, provisions relating to the
vesting of Restricted Shares and to accelerate or otherwise modify the
exercisability of Stock Options or vesting of Restricted Shares; and to adopt
such rules and regulations and to make all other determinations that it deems
necessary or desirable for the administration of this Amended and Restated Plan.
All interpretations and constructions of this Amended and Restated Plan by the
Committee

 



--------------------------------------------------------------------------------



 



and all of its actions hereunder shall be binding and conclusive on all persons
for all purposes.
     2.3 Newpark shall indemnify and hold harmless each Committee member and
each director of Newpark, and the estate and heirs of such Committee member or
director, against all claims, liabilities, expenses, penalties, damages or other
pecuniary losses, including legal fees, which such Committee member or director,
his or her estate or his or her heirs may suffer as a result of his or her
responsibilities, obligations or duties in connection with this Amended and
Restated Plan, to the extent that insurance, if any, does not cover the payment
of such items.
3.  ELIGIBILITY.
     Each member of the Board who is not an employee or executive officer of
Newpark or any of its Subsidiaries (as defined in this paragraph 3) or of any
parent corporation of Newpark (a “Non-Employee Director”) shall be eligible to
be granted Restricted Shares under this Amended and Restated Plan. Eligibility
shall be determined: (a) with respect to each director serving on the Board on
the Effective Date (as defined in paragraph 23 herein), on that date; and
(b) with respect to each director elected after the Effective Date, on the date
such director is so elected. A Stock Option, once granted to a Non-Employee
Director, shall remain in effect in accordance with its terms even if the
Non-Employee Director later enters the employ of Newpark or a Subsidiary or
parent. Similarly, a Restricted Share, once granted to a Non-Employee Director,
shall not be forfeited just because the Non-Employee Director later enters the
employ of Newpark or a Subsidiary or parent. “Subsidiary” shall mean each
corporation which is a “subsidiary corporation” of Newpark within the definition
contained in Section 424(f) of the Code.
4. GRANTS.
     4.1 Subject to stockholder approval of this Amended and Restated Plan, each
Non-Employee Director who is first elected a director after the Effective Date
will be granted 10,000 Restricted Shares automatically on the date of such
election (the “Original Grant”).
     4.2 Subject to stockholder approval of this Amended and Restated Plan, each
Non-Employee Director (whether in office on the Effective Date or subsequently
elected) shall be granted 10,000 Restricted Shares automatically on the date of
each annual meeting of stockholders (or stockholder action in lieu thereof by
which the Board is elected) at which such Non-Employee Director is re-elected,
commencing with the annual meeting in 2007. If no annual meeting of stockholders
(or stockholder action in lieu thereof by which the Board is elected) occurs in
a calendar year, and such Non-Employee Director continues in office as a
Non-Employee Director at the end of such calendar year, then such Non-Employee
Director automatically shall be granted such 10,000 Restricted Shares pursuant
to this paragraph 4.2 on the last Business Day of such calendar year, subject to
the terms and conditions of this Amended and Restated Plan. Notwithstanding the
foregoing, a Non-Employee Director shall not receive a grant of Restricted
Shares pursuant to this paragraph 4.2 if such Non-Employee Director received

 



--------------------------------------------------------------------------------



 



an Original Grant within six months before the date on which such Non-Employee
Director would have become entitled to receive a grant pursuant to this
paragraph 4.2. For purposes of this Amended and Restated Plan, the terms
“Business Day” shall mean a day on which the New York Stock Exchange is open for
business and is conducting normal trading activity.
     4.3 Each award of Restricted Shares made to a Non-Employee Director under
this Amended and Restated Plan shall be granted for no consideration other than
the provision of services (or such minimum payment as may be required under
applicable law) or for such other consideration as the Committee may determine.
     4.4 Subject to the provisions of paragraph 13 of this Amended and Restated
Plan, (a) the number of shares of Common Stock issued and issuable upon the
exercise of Stock Options granted under the 2004 Plan prior to this amendment
and restatement and (b) the number of Restricted Shares issued and issuable
under this Amended and Restated Plan, collectively, shall not exceed 1,000,000.
All such Stock Options previously granted shall remain outstanding in accordance
with the terms of the 2004 Plan prior to this amendment and restatement. Shares
underlying any Stock Options that expire without being fully exercised shall be
available for grant as Restricted Shares under this Amended and Restated Plan.
If the number of shares of Common Stock available is insufficient to permit
Newpark to deliver to all Non-Employee Directors the full number of Restricted
Shares to be issued as of any date as of which an award is made (after
accounting for the number of shares of Common Stock issued and issuable under
Stock Options), the available shares of Common Stock shall be divided among the
Non-Employee Directors on such date pro-rata, and Newpark shall take appropriate
action to increase the number of shares authorized, subject to stockholder
approval.
5.  PURCHASE PRICE; FAIR MARKET VALUE.
     The purchase price (the “Exercise Price”) of shares of Common Stock subject
to each Stock Option (“Option Shares”) granted under the 2004 Plan prior to this
amendment and restatement shall equal the fair market value (“Fair Market
Value”) of such shares on the date of grant (the “Date of Grant”) of such Stock
Option. The Fair Market Value of a share of Common Stock on any date shall be
equal to the closing price of the Common Stock on such Date of Grant, or, if
such Date of Grant is not a Business Day, on the Business Day immediately
preceding such date, and the method for determining the closing price shall be
determined by the Committee. The “Fair Market Value” of a Restricted Share shall
be determined in the same manner that the Fair Market Value of an Option Share
is determined in accordance with this paragraph 5, and the “Date of Grant” shall
refer to the date of grant of such Restricted Share.
6. OPTION PERIOD.
     The term of each Stock Option shall commence on the Date of Grant of the
Stock Option and shall be 10 years. Subject to the other provisions of the 2004
Plan prior to this amendment and restatement, (a) each Stock Option granted
pursuant to paragraph 4.1 of the 2004 Plan prior to this amendment and
restatement shall be

 



--------------------------------------------------------------------------------



 



exercisable during its term as to 20% of the Option Shares during the 12 months
beginning on the first anniversary of the Date of Grant; 20% of the Option
Shares during the 12 months beginning on the second anniversary of the Date of
Grant; 20% during the 12 months beginning on the third anniversary of the Date
of Grant; 20% during the 12 months beginning on the fourth anniversary of the
Date of Grant; and 20% during the 12 months beginning on the fifth anniversary
of the Date of Grant; and (b) each Stock Option granted pursuant to paragraph
4.2 of the 2004 Plan prior to this amendment and restatement shall be
exercisable during its term as to one-third of the Option Shares during the
12 months beginning on the first anniversary of the Date of Grant; one-third of
the Option Shares during the 12 months beginning on the second anniversary of
the Date of Grant; and one-third of the Option Shares during the 12 months
beginning on the third anniversary of the Date of Grant.
     If an optionee shall not in any period purchase all of the Option Shares
which the optionee is entitled to purchase in such period, the optionee may
purchase all or any part of such Option Shares at any time after the end of such
period and prior to the expiration of the Stock Option.
7. EXERCISE OF OPTIONS.
     Each Stock Option may be exercised in whole or in part (but not as to
fractional shares) by delivering it for surrender or endorsement to Newpark,
attention of the Corporate Secretary, at Newpark’s principal office, together
with payment of the Exercise Price and an executed Notice and Agreement of
Exercise in the form prescribed by paragraph 10.1. Payment may be made in cash,
by cashier’s or certified check, or by surrender of previously owned shares of
Common Stock valued pursuant to paragraph 5 (if the Committee authorizes payment
in stock).
8.  CONTINUOUS DIRECTORSHIP REQUIRED FOR OPTION EXERCISE.
     Except as provided in paragraph 11 below, a Non-Employee Director may not
exercise a Stock Option unless from the Date of Grant to the date of exercise
such Non-Employee Director continuously serves as a director of Newpark.
9. VESTING AND FORFEITURE PROVISIONS OF RESTRICTED SHARES.
     9.1 Each Restricted Share granted pursuant to paragraph 4 shall be
initially a “Non-Vested Share” and shall be subject to transfer and forfeiture
restrictions as set forth herein during the period (the “Restriction Period”)
commencing on the Date of Grant of such Restricted Share and ending when such
Restricted Share becomes a Vested Share, as provided herein.
     9.2 Subject to the provisions of this Amended and Restated Plan, the
Restriction Period shall terminate with respect to Restricted Shares, whether
issued pursuant to paragraph 4.1 or paragraph 4.2, and such Restricted Shares
shall become “Vested Shares,” in full on the first anniversary of the applicable
Date of Grant of such Restricted Shares.

 



--------------------------------------------------------------------------------



 



     9.3 Unless otherwise determined by the Committee, in its sole discretion,
upon the voluntary termination of the directorship of a Non-Employee Director
who has served as a director of the Corporation for at least 60 consecutive
months, the Restriction Period shall terminate with respect to Restricted Shares
held by such Non-Employee Director, and such Non-Employee Director may retain
all such Restricted Shares, subject to any agreement between Newpark and such
Non-Employee Director governing the transfer of such Restricted Shares.
     9.4 Unless otherwise determined by the Committee, in its sole discretion,
upon the termination of the directorship of a Non-Employee Director other than
as set forth in paragraph 9.3 above, the Non-Employee Director may retain all
Vested Shares held by such Non-Employee Director subject to any agreement
between Newpark and such Non-Employee Director governing the transfer of such
shares, and all Non-Vested Shares shall be immediately forfeited by the
Non-Employee Director and reacquired by Newpark without any payment or other
consideration, and the Non-Employee Director shall have no further rights with
respect to such forfeited shares.
     9.5 A certificate representing Restricted Shares (the “Certificate”) shall
be released to the Non-Employee Director, free and clear of all restrictions and
other provisions of this Amended and Restated Plan, except for restrictions
required for compliance with the Securities Act of 1933, as amended (the
“Securities Act”), on the first Business Day immediately following the last day
of the Restriction Period with respect to such Restricted Shares, or as soon as
practicable thereafter.
     9.6 In addition to the transfer restrictions set forth in this Amended and
Restated Plan and any agreement between Newpark and a Non-Employee Director,
which may apply to Vested Shares and Non-Vested Shares alike, Non-Vested Shares
shall be subject to the following restrictions during the Restriction Period:
          (a) Non-Vested Shares shall be subject to forfeiture to Newpark as
provided in paragraph 9.4 of this Amended and Restated Plan.
          (b) None of the Non-Vested Shares and no interest therein may be sold,
assigned, exchanged, transferred, pledged, hypothecated or otherwise disposed of
during the Restriction Period applicable to such Non-Vested Shares, and neither
the right to receive Restricted Shares nor any interest under this Amended and
Restated Plan may be assigned by a Non-Employee Director, and any attempted
disposition in violation of these restrictions shall be null and void.
          (c) Each Certificate shall be issued in the name of the Non-Employee
Director and shall be held by Newpark. At the option of Newpark, each
Certificate shall bear appropriate restrictive legends and be subject to
appropriate “stop transfer” orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any exchange upon which the Common Stock is
then listed, and any applicable securities law. The Non-Employee Director shall

 



--------------------------------------------------------------------------------



 



deliver to Newpark stock powers endorsed in blank to Newpark to be used by
Newpark in the event a Restricted Share is forfeited.
          (d) Any additional Common Stock or other securities or property (other
than cash) that may be issued with respect to Restricted Shares as a result of
any stock dividend, stock split, business combination or other event, shall be
subject to the restrictions and other provisions of this Amended and Restated
Plan and any applicable agreement between Newpark and a Non-Employee Director.
           (e) The issuance of any Restricted Shares shall be subject to and
contingent upon (i) completion of any registration or qualification of the
Restricted Shares under any federal or state law or government rule or
regulation that Newpark, in its sole discretion, determines to be necessary or
advisable; and (ii) the execution by the Non-Employee Director and delivery to
Newpark of (A) any agreement reasonably required by Newpark, and (B) the stock
power referred to in paragraph 9.6(c).
10. SECURITIES LAW RESTRICTIONS.
     10.1 Exercise of each Stock Option is conditioned upon the agreement of the
Non-Employee Director to the terms and conditions of this Plan and of such Stock
Option as evidenced by the Non-Employee Director’s execution and delivery of a
Notice and Agreement of Exercise in a form to be determined by the Committee in
its discretion. Such Notice and Agreement of Exercise shall set forth the
agreement of the Non-Employee Director that: (a) no Option Shares will be sold
or otherwise distributed in violation of the Securities Act or any other
applicable federal or state securities laws; (b) each Option Share certificate
may be imprinted with legends reflecting any applicable federal and state
securities law restrictions and conditions; (c) Newpark may comply with said
securities law restrictions and issue “stop transfer” instructions to its
Transfer Agent and Registrar without liability; (d) each Non-Employee Director
will furnish to Newpark a copy of each Form 4 or Form 5 filed by said
Non-Employee Director under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and will timely file all reports required
under federal securities laws; and (e) each Non-Employee Director will report
all sales of Option Shares to Newpark in writing on a form prescribed by
Newpark.
     10.2 Each Non-Employee Director acquiring Restricted Shares pursuant to an
award under this Amended and Restated Plan shall represent and agree with
Newpark that: (a) such Non-Employee Director is acquiring Restricted Shares for
investment purposes and not with a view to the distribution thereof; (b) no
Restricted Shares will be sold or otherwise distributed in violation of the
Securities Act or any other applicable federal or state securities laws;
(c) each Restricted Share certificate may be imprinted with legends reflecting
any applicable federal and state securities law restrictions and conditions;
(d) Newpark may comply with said securities law restrictions and issue “stop
transfer” instructions to its Transfer Agent and Registrar without liability;
(e) each Non-Employee Director will furnish to Newpark a copy of each Form 4 or
Form 5 filed by said Non-Employee Director under Section 16(a) of the Exchange
and will timely file all

 



--------------------------------------------------------------------------------



 



reports required under federal securities laws; and (f) each Non-Employee
Director will report all sales of Restricted Shares to Newpark in writing on a
form prescribed by Newpark.
     10.3 No Stock Option shall be exercised and no Restricted Shares shall be
resold by a Non-Employee Director unless and until any applicable registration
or qualification requirements of federal and state securities laws, and all
other legal requirements, have been fully complied with. Newpark will use
reasonable efforts to maintain the effectiveness of a Registration Statement
under the Securities Act for the issuance of Stock Options and shares acquired
thereunder and Restricted Shares, but there may be times when no such
Registration Statement will be currently effective. The exercise of Stock
Options and resale of Restricted Shares may be temporarily suspended without
liability to Newpark during times when no such Registration Statement is
currently effective or during times when, in the reasonable opinion of the
Committee, such suspension is necessary to preclude violation of any
requirements of applicable law or regulatory bodies having jurisdiction over
Newpark. If any Stock Option would expire for any reason except the end of its
term during such a suspension, then, if exercise of such Stock Option is duly
tendered before its expiration, such Stock Option shall be exercisable and
exercised (unless the attempted exercise is withdrawn) as of the first day after
the end of such suspension. Newpark shall have no obligation to file any
Registration Statement covering resales of Option Shares or Restricted Shares.
11. EFFECT OF TERMINATION OF SERVICE ON STOCK OPTIONS.
     11.1 Unless otherwise determined by the Committee, in its sole discretion,
upon termination of the directorship of a Non-Employee Director by reason of
death, all outstanding Stock Options to the extent exercisable on the date of
death of the Non-Employee Director shall remain in full force and effect and may
be exercised pursuant to the provisions thereof at any time prior to expiration
at the end of the fixed term thereof. Unless otherwise determined by the
Committee, in its sole discretion, upon termination of the directorship of a
Non-Employee Director by reason of Disability, all outstanding Stock Options to
the extent exercisable on the date of termination of directorship may be
exercised pursuant to the provisions thereof at any time until the earlier of
(a) the end of the fixed term of such Stock Options and (b) the later of the
expiration of (i) 12 months following termination of the Non-Employee Director’s
directorship and (ii) a number of months (but not more than 18 months) following
termination of the Non-Employee Director’s directorship equal to one month for
each full year of such Non-Employee Director’s continuous service as a
Non-Employee Director. Unless otherwise determined by the Committee, in its sole
discretion, all Stock Options to the extent not outstanding and presently
exercisable by such Non-Employee Director at the date of death or termination of
directorship by reason of Disability, shall terminate as of the date of death or
such termination of directorship and shall not be exercisable thereafter.
     11.2 Unless otherwise determined by the Committee, in its sole discretion,
upon the voluntary termination of the directorship of a Non-Employee Director
who has served as a director of the Corporation for at least 60 consecutive
months, all outstanding Stock Options, whether or not exercisable on the date of
such termination, shall remain in full

 



--------------------------------------------------------------------------------



 



force and effect and may be exercised pursuant to the provisions thereof at any
time until the earlier of (a) the end of the fixed term of such Stock Options
and (b) the later of the expiration of (i) three months following termination of
the Non-Employee Director’s directorship and (ii) a number of months (but not
more than 18 months) following termination of the Non-Employee Director’s
directorship equal to one month for each full year of such Non-Employee
Director’s service as a Non-Employee Director.
     11.3 Unless otherwise determined by the Committee, in its sole discretion,
upon the termination of the directorship of a Non-Employee Director for any
reason other than the reasons set forth in paragraph 11.1 or paragraph 11.2, all
outstanding Stock Options to the extent exercisable on the date of termination
of directorship may be exercised pursuant to the provisions thereof at any time
until the earlier of (a) the end of the fixed term of such Stock Options and
(b) the later of the expiration of (i) three months following termination of the
Non-Employee Director’s directorship and (ii) a number of months (but not more
than 18 months) following termination of the Non-Employee Director’s
directorship equal to one month for each full year of such Non-Employee
Director’s service as a Non-Employee Director. Unless otherwise determined by
the Committee, in its sole discretion, all Stock Options to the extent not then
outstanding and presently exercisable by such Non-Employee Director at the date
of termination of directorship shall terminate as of the date of such
termination of directorship and shall not be exercisable thereafter.
     11.4 For purposes of this Plan, “Disability” shall mean total and permanent
incapacity of a Non-Employee Director, due to physical impairment or legally
established mental incompetence, to perform the usual duties of a director,
which disability shall be determined: (a) on medical evidence by a licensed
physician designated by the Committee, or (b) on evidence that the Non-Employee
Director has become entitled to receive primary benefits as a disabled employee
under the Social Security Act in effect on the date of such disability.
12. RESTRICTIONS ON TRANSFER OF STOCK OPTIONS.
     12.1 Stock Options granted under 2004 Plan prior to this amendment and
restatement may contain terms specifically authorized by the Committee, in its
sole discretion, which (a) permit transfer of all or any portion of such Stock
Options by an award recipient to (i) the spouse, children (including
step-children and adopted children) or grandchildren of such recipient
(“Immediate Family Members”), (ii) a trust or trusts for the exclusive benefit
of Immediate Family Members, (iii) a corporation, partnership, limited
partnership or limited liability company in which no persons or entities other
than such recipient and Immediate Family Members have beneficial interests, or
(iv) such other persons or entities as the Committee may specifically approve,
on a case-by-case basis, and (b) permit the exercise of such Stock Options by
such transferees. Unless the Committee shall determine otherwise in its sole
discretion, transferred Stock Options may not be further transferred by the
transferees thereof except by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order.

 



--------------------------------------------------------------------------------



 



     12.2 Notwithstanding any transfer permitted in accordance with paragraph
12.1, transferred Stock Options shall continue to be subject to the same terms
and conditions as were applicable immediately before such transfer (other than
permitting such Stock Options to be exercised by a permitted transferee),
including but not limited to the provisions of 2004 Plan prior to this amendment
and restatement, this Amended and Restated Plan, as applicable, and any
agreements governing (1) the exercise of Stock Options, (2) the termination of
Stock Options at the expiration of their term or following termination of the
directorship of the Non-Employee Director to which the Stock Options were
issued, and (3) the payment of withholding taxes. No interest hereunder of any
Non-Employee Director or transferee shall be subject to attachment, execution,
garnishment, sequestration, the laws of bankruptcy or any other legal or
equitable process.
     12.3 Except as otherwise specifically provided by the Committee in
accordance with this paragraph 12, each Stock Option granted under 2004 Plan
prior to this amendment and restatement may not be transferred except by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order and shall be exercisable during a Non-Employee Director’s
lifetime only by such Non-Employee Director or by such Non-Employee Director’s
legal representative.
13. ADJUSTMENTS UPON CHANGE IN CAPITALIZATION.
     13.1 The number and class of shares subject to each Stock Option
outstanding from time to time, the Exercise Price thereof (but not the total
price), the maximum number of Stock Options and Restricted Shares that may be
granted under this Plan, the minimum number of shares as to which a Stock Option
may be exercised at any one time, and the number and kind of Restricted Shares
that may be granted under this Amended and Restated Plan, shall be
proportionately adjusted in the event of any increase or decrease in the number
of the issued shares of Common Stock which results from a split-up or
consolidation of shares, payment of a stock dividend or dividends exceeding a
total of 2.5% for which the record dates occur in any one fiscal year, a
recapitalization (other than the conversion of convertible securities according
to their terms), a combination of shares or other like capital adjustment (a
“Capital Adjustment”), so that, upon exercise of a Stock Option, the
Non-Employee Director shall receive the number and class of shares such
Non-Employee Director would have received had such Non-Employee Director been
the holder of the number of shares of Common Stock for which the Stock Option is
being exercised upon the date of such Capital Adjustment. Restricted Shares that
are outstanding, whether Vested Shares or Non-Vested Shares, shall participate
in the Capital Adjustment on the same terms as all other outstanding shares of
the same class and series. If any Capital Adjustment would result in a
fractional security being (i) available under this Amended and Restated Plan,
such fractional security shall be disregarded, or (ii) subject to an award under
this Amended and Restated Plan, Newpark shall pay the holder of such award an
amount in cash determined by multiplying (x) the fraction of such security
(rounded to the nearest hundredth) by (y) the Fair Market Value thereof
(determined in the manner prescribed by paragraph 5) on the date of such Capital
Adjustment.

 



--------------------------------------------------------------------------------



 



     13.2 Upon a reorganization, merger or consolidation of Newpark with one or
more corporations as a result of which Newpark is not the surviving corporation
or in which Newpark survives as a subsidiary of another corporation, or upon a
sale of all or substantially all of the property of Newpark to another
corporation, or any dividend or distribution to stockholders of more than 10% of
Newpark’s assets, adequate adjustment or other provisions shall be made by
Newpark or other party to such transaction so that there shall remain and/or be
substituted for Option Shares provided for herein, the shares, securities or
assets which would have been issuable or payable in respect of or in exchange
for such Option Shares then remaining, as if the Non-Employee Director had been
the owner of such shares as of the applicable date. Any securities so
substituted shall be subject to similar successive adjustments.
     13.3 Subject to paragraph 25, (a) in the event of a Change in Control (as
defined in the 2004 Plan prior to this amendment and restatement) of Newpark,
all outstanding Stock Options shall immediately become and shall thereafter be
exercisable in full until expiration at the end of the fixed term thereof or
until earlier terminated in accordance with paragraph 11 or paragraph 11, and
(b) in the event of a Change in Control (as defined in clause (a) of this
paragraph 13.3) of Newpark, all outstanding Restricted Shares shall immediately
become Vested Shares.
          (a) For any grants of Restricted Shares made after the Effective Date,
a “Change in Control” shall be deemed to have occurred if (i) a Takeover
Transaction (as defined in clause (b) of this paragraph 13.3) occurs; or
(ii) any election of directors of Newpark takes place (whether by the directors
then in office or by the stockholders at a meeting or by written consent) and a
majority of the directors in office following such election are individuals who
were not nominated by a vote of two-thirds of the members of the Board, or, if
Newpark had a nominating committee at such time, its nominating committee,
immediately preceding such election; or (iii) Newpark effectuates a complete
liquidation or a sale or disposition of all or substantially all of its assets.
          (b) A “Takeover Transaction” shall mean (i) a merger or consolidation
of Newpark with, or an acquisition of Newpark or all or substantially all of its
assets by, any other corporation or entity, other than a merger, consolidation
or acquisition in which the individuals who were members of the Board
immediately prior to such transaction continue to constitute a majority of the
Board or other governing body of the surviving corporation or entity (or, in the
case of an acquisition involving a holding company, constitute a majority of the
Board or other governing body of the holding company) for a period of not less
than 12 months following the closing of such transaction, or (ii) one or more
occurrences or events as a result of which any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of Newpark’s then
outstanding securities.

 



--------------------------------------------------------------------------------



 



14. WITHHOLDING TAXES.
     Newpark shall have the right at the time of grant, vesting or exercise of
any Stock Option or Restricted Share, as applicable, to make adequate provision
for any federal, state, local or foreign taxes which it reasonably believes are
or may be required by law to be withheld with respect to such grant, vesting or
exercise (“Tax Liability”), to ensure the payment of any such Tax Liability.
Newpark may provide for the payment of any Tax Liability by any of the following
means or a combination of such means, as determined by the Committee in its sole
and absolute discretion in the particular case: (a) by requiring the
Non-Employee Director to tender a cash payment to Newpark, (b) by withholding
from the Non-Employee Director’s cash compensation, (c) in the case of Stock
Options, by withholding from the Option Shares which would otherwise be issuable
upon exercise of the Stock Option that number of Option Shares having an
aggregate Fair Market Value (determined in the manner prescribed by paragraph 5)
as of the date the withholding tax obligation arises in an amount which is equal
to the Non-Employee Director’s Tax Liability, or (d) by any other method deemed
appropriate by the Committee. Satisfaction of the Tax Liability of a
Non-Employee Director may be made by the method of payment specified in clause
(c) above upon the satisfaction of such additional conditions as the Committee
shall deem in its sole and absolute discretion as appropriate in order for such
withholding of Option Shares and/or Restricted Shares to qualify for the
exemption provided for in Section 16b-3 of the Exchange Act.
15. SECTION 16(B) OF THE EXCHANGE ACT.
     This Amended and Restated Plan is intended to comply in all respects with
Section 16(b) of the Exchange Act. Notwithstanding anything contained in this
Amended and Restated Plan to the contrary, if the consummation of any
transaction under this Amended and Restated Plan, or the taking of any action by
the Committee in connection with a Change in Control of Newpark, would result in
the possible imposition of liability on a Non-Employee Director pursuant to
Section 16(b) of the Exchange Act, the Committee shall have the right, in its
sole discretion, but shall not be obligated, to defer such transaction or the
effectiveness of such action to the extent necessary to avoid such liability,
but in no event for a period longer than 180 days.
16. UNFUNDED PLAN.
     This Amended and Restated Plan is intended to constitute an unfunded plan
for incentive compensation. Prior to the issuance of Option Shares and/or
Restricted Shares in connection with an award, nothing contained herein shall
give any Non-Employee Director any rights that are greater than those of a
general unsecured creditor of Newpark. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under this Amended and Restated Plan to deliver Option Shares and/or
Restricted Shares with respect to awards hereunder.

 



--------------------------------------------------------------------------------



 



17. SECTION 409A OF THE CODE.
     If any provision of this Amended and Restated Plan contravenes any
regulations or Department of Treasury guidance promulgated under Section 409A of
the Code or could cause an award made hereunder to be subject to the interest
and penalties under Section 409A of the Code, such provision of this Amended and
Restated Plan shall be modified to maintain, to the maximum extent practicable,
the original intent of applicable provision without violating provisions of
Section 409A of the Code.
18. AMENDMENTS AND TERMINATION.
     The Board may at any time suspend, amend or terminate this Amended and
Restated Plan. No amendment or modification of this Amended and Restated Plan
may be adopted, except subject to stockholder approval, which would:
(a) materially increase the benefits accruing to Non-Employee Directors under
this Amended and Restated Plan, (b) materially increase the maximum number of
Option Shares and Restricted Shares which may be issued under this Amended and
Restated Plan (except for adjustments pursuant to paragraph 13), or
(c) materially modify the requirements as to eligibility for participation in
this Amended and Restated Plan.
19. SUCCESSORS IN INTEREST.
     The provisions of this Amended and Restated Plan and the actions of the
Committee shall be binding upon all heirs, successors and assigns of Newpark and
of Non-Employee Directors.
20. OTHER DOCUMENTS.
     All documents prepared, executed or delivered in connection with this
Amended and Restated Plan shall be, in substance and form, as established and
modified by the Committee or by persons under its direction and supervision;
provided, however, that all such documents shall be subject in every respect to
the provisions of this Amended and Restated Plan, and in the event of any
conflict between the terms of any such document and this Amended and Restated
Plan, the provisions of this Amended and Restated Plan shall prevail.
21. NO RETENTION RIGHTS.
     Neither the establishment of this Amended and Restated Plan nor the
awarding of Stock Options, Option Shares and/or Restricted Shares to a
Non-Employee Director shall be considered to give the Non-Employee Director the
right to be retained on, or nominated for reelection to, the Board, or to any
benefits or awards not specifically provided for by this Amended and Restated
Plan.
22. MISCONDUCT OF A NON-EMPLOYEE DIRECTOR.
     Notwithstanding any other provision of this Amended and Restated Plan, all
unexercised Stock Options and Non-Vested Shares held by a Non-Employee Director

 



--------------------------------------------------------------------------------



 



shall automatically terminate or be forfeited, as applicable, as of the date his
or her directorship is terminated, if such directorship is terminated on account
of any act of fraud, embezzlement, misappropriation or conversion of assets or
opportunities of Newpark, or if the Non-Employee Director takes any other action
materially inimical to the best interests of Newpark, as determined by the
Committee in its sole and absolute discretion. Upon termination or forfeiture of
such Stock Options and/or Restricted Shares, as applicable, such Non-Employee
Director shall have no further rights or benefits under this Amended and
Restated Plan.
23. TERM OF PLAN.
     This Amended and Restated Plan was adopted by the Board effective as of
April 26, 2007 (the “Effective Date”). No Restricted Shares may be granted under
this Amended and Restated Plan after March 9, 2014, which date is 10 years from
the date of the Board’s original adoption of the 2004 Plan.
24. GOVERNING LAW.
     This Amended and Restated Plan shall be construed in accordance with, and
governed by, the laws of the State of Delaware without regard to conflict of law
principles.
25. STOCKHOLDER APPROVAL OF PLAN.
     No Restricted Shares shall be granted pursuant to this unless and until the
stockholders of Newpark have approved this Amended and Restated Plan, and all
other legal requirements have been fully complied with. If stockholder approval
of this Amended and Restated Plan is not obtained on or before April 26, 2008,
this Amended and Restated Plan shall continue in effect as it was before being
amended and restated.
26. PRIVILEGES OF STOCK OWNERSHIP.
     The holder of a Stock Option shall not be entitled to the privileges of
stock ownership as to any shares of Common Stock not actually issued to such
holder. Each Non-Employee Director who receives an award of Restricted Shares
hereunder shall, subject to the provisions of this Amended and Restated Plan,
have all of the rights of a stockholder with respect such Restricted Shares,
including the right to vote such shares and receive cash dividends and other
cash distributions thereon.
27. SEVERABILITY.
     If all or any part of this Amended and Restated Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any portion of this Amended and
Restated Plan not declared to be unlawful or invalid. Any paragraph or part
thereof so declared to be unlawful or invalid shall, if possible, be construed
in a manner which will give effect to the terms of such paragraph or part
thereof to the fullest extent possible while remaining lawful and valid.

 